Citation Nr: 1325504	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO. 09-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO), in which the RO denied service connection for cause of the Veteran's death. This claim was previously remanded by the Board in March 2011 and September 2012. 

A review of the Virtual VA paperless claims processing system reflects that additional records have not been added to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

By letter dated June 11, 2013, the Appellant requested an extension of time to submit additional statements in support of her appeal. With that request, the Appellant also submitted several statements from former service colleagues of the Veteran. 

It is not clear whether the Appellant has submitted all statements or other evidence as she contemplated in her June 2013 statement. Further, she has not waived original consideration, by the RO, of the statements then submitted. 

An SSOC must be furnished to an Appellant and her representative when additional pertinent evidence is received after a previous SOC and/or SSOC has been issued. 38 C.F.R. § 19.31 (2012). Since this additional evidence in question is neither duplicative of other evidence nor irrelevant as they support her contentions of the Veteran's exposure to benzene in service, which the Appellant alleged had contributed to the leukemia that caused his death, and since an SSOC pertaining to that evidence was not issued, this evidence must be remanded back to the RO for review. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2012).

It is also unclear whether the Appellant received adequate notice that specifically met the requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). A March 2011 notice letter was sent to the Appellant which informed her that to substantiate the claim, the evidence must show that the Veteran either died while on active duty or that a service-connected condition caused or contributed to his death. This letter also provided her with notice of the evidence and information needed to substantiate a dependency and indemnity compensation (DIC) claim based on a condition not-yet service connected and she was informed that the Veteran had no disabilities for which service connection was in effect at the time of the Veteran's death. The March 2011 letter, however, was returned as undeliverable in April 2011. 

The Board remanded the claim in September 2012 to ensure correspondence from September 2011 and a May 2012 supplemental SOC (SSOC) were sent to the Appellant at her correct address after receiving notice from her in June 2012 that her mail was being sent to the wrong address. While a May 2013 Report of General Information reflects that, per a telephone conversation, the Appellant received the September 2011 correspondence and May 2012 SSOC, there is no indication in the file that the March 2011 notice, which included requirements set forth in Hupp, was received by the Appellant. See Hupp, 21 Vet. App. at 352-53. 




Accordingly, the case is REMANDED for the following action:

1. Provide the Appellant with appropriate notice as to the claim of service connection for the cause of the Veteran's death. Specifically, the notice MUST INCLUDE: (1) a statement of the conditions the Veteran was service-connected for at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. See Hupp, supra.

In addition, the letter should contain an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the United States Court of Appeals for Veterans Claims in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2. Contact the Appellant and inquire into the evidence or documents she may need from the claims file, pursuant to her May 2013 SSOC notice response and request for a 90 day extension to provide additional evidence and obtain information from the claims file from the RO. Upon her request for any information from the claims file, all requested documents should be provided.

3. Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed IN 
FULL. If not, the claims file must be returned for corrective action. 38 C.F.R. § 4.2 (2012). 

4. Readjudicate the claim on appeal. If the benefits sought on appeal remain denied, the Appellant and her representative should be furnished an SSOC and given the opportunity to respond thereto. The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. Specifically, the SSOC MUST ADDRESS all evidence received after the May 2012 SSOC, including the June 2013 lay statements. An appropriate period of time should be allowed for response. 

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


